Case 19-63224-lrc     Doc 26     Filed 05/06/20 Entered 05/06/20 13:57:41         Desc Main
                                 Document      Page 1 of 3




  IT IS ORDERED as set forth below:



  Date: May 6, 2020

                                                                _____________________________________
                                                                           Lisa Ritchey Craig
                                                                      U.S. Bankruptcy Court Judge

 _______________________________________________________________

                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

 IN RE                                        :      CHAPTER 13
                                              :
 KORNODE JEAN COOK,                           :      CASE NO. 19-63224-LRC
                                              :
      Debtor.                                 :
 __ __ __ __ __ __ __ __ __ __ __             :    __ __ __ __ __ __ __ __ __ __ __
 CAPITAL ONE AUTO FINANCE, A                  :
 DIVISION OF CAPITAL ONE, N.A.,               :
                                              :
       Movant,                                :
                                              :      CONTESTED MATTER
 v.                                           :
                                              :
 KORNODE JEAN COOK, Debtor;                   :
 VICTOR B. COOK, JR., Codebtor; and           :
 MELISSA J. DAVEY, Trustee,                   :
                                              :
       Respondents.                           :
                                              :



                                          ORDER
       This matter came on for hearing February 4, 2020, on the Motion for Relief from

Automatic Stay and Codebtor Stay ("Motion") filed January 6, 2020, by Capital One Auto
Case 19-63224-lrc        Doc 26      Filed 05/06/20 Entered 05/06/20 13:57:41               Desc Main
                                     Document      Page 2 of 3




Finance, a division of Capital One, N.A. ("Movant")(Doc. No. 21). Movant claims a security interest in

Debtor and Codebtor's vehicle: 2011 Chevrolet Camaro Coupe 2D 2SS, VIN: 2G1FK1EJ3B9100042

(the "Collateral"). Movant, by counsel, filed a Certificate of Service and contends proper service of the

Motion. Neither Debtor, Codebtor, nor Chapter 13 Trustee opposed the Motion; accordingly, it is

hereby

         ORDERED that the automatic stay imposed under 11 U.S.C. Section 362 and Codebtor Stay of

Section 1301 are modified to the extent necessary to allow Movant to recover and dispose of the

Collateral in a commercially reasonable manner, to pay the expenses of disposition and the lawful

claim of Movant, and to remit to Trustee any remaining sale proceeds. Movant may also proceed with

collection under nonbankruptcy law against the nonfiling Codebtor; alternatively, if the disposition

results in a deficiency, Movant may amend its claim filed in this case, subject to objection. The Court

ORDERS that Rule 4001(a)(3) does not apply.

                                       [END OF DOCUMENT]

PREPARED and PRESENTED BY:                              NO OPPOSITION TO:
The Law Office of
LEFKOFF, RUBIN, GLEASON & RUSSO,                        Chapter 13 Trustee
P.C.
Attorneys for Movant


By:       /S/                                           By:_____/S/____________________
  Craig B. Lefkoff                                          Mandy Campbell
  Ga. State Bar No. 445045                                  Ga. State Bar No. 142676
                                                        Suite 200
5555 Glenridge Connector                                260 Peachtree Street, NW
Suite 900                                               Atlanta, GA 30303
Atlanta, Georgia 30342
(404) 869-6900
clefkoff@lrglaw.com
Case 19-63224-lrc    Doc 26    Filed 05/06/20 Entered 05/06/20 13:57:41   Desc Main
                               Document      Page 3 of 3




                                 DISTRIBUTION LIST


Craig B. Lefkoff, Esq.
Lefkoff, Rubin, Gleason & Russo, P.C.
5555 Glenridge Connector
Suite 900
Atlanta, Georgia 30342

Kornode Jean Cook
3870 Trotters Run
Douglasville, GA 30135

Victor B. Cook, Jr.
3870 Trotters Run
Douglasville, GA 30135

Matthew Thomas Berry
Suite 600
2751 Buford Highway, NE
Atlanta, GA 30324

Melissa J. Davey
Chapter 13 Trustee
Suite 200
260 Peachtree Street, NW
Atlanta, GA 30303
